COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-14-00694-CV
Trial Court Cause
Number:                   13-DCV-204732
Style:                    Diogu Kalu Diogu II
                          v Yaowapa Ratan-Aporn
Date motion filed*:       September 23, 2015
Type of motion:           Appellant’s Amended Motion for Rehearing and En Banc Reconsideration
Party filing motion:      Appellant Diogu Kalu Diogu II
Document to be filed:     n/a

Is appeal accelerated?    YES        NO

Ordered that motion is:

              Granted
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually         Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Massengale, Brown, Huddle,
and Lloyd

Date: November 17, 2015